964 A.2d 649 (2009)
407 Md. 231
Steven G. OCHS, etc., et al.
v.
Gerald Meibo HAYWARD, et al.
No. 93, September Term, 2008.
Court of Appeals of Maryland.
February 6, 2009.
Dennis F. O'Brien (Dennis F. O'Brien, P.A., Bel Air), on brief, for Petitioners.
Wade J. Callender (Robert J. Farley, Wharton Levin Ehramtraut & Klein, P.A., Annapolis, Robert W. Goodson, David J. Finucane, Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, Baltimore; Jeffrey N. Pritzker and Randolf C. Baker of Margolis, Pritzker, Epstein & Blatt, P.A., Towson), on brief, for Respondents.
David M. Kopstein, Kopstein & Perilman, Seabrook, Amicus Curiae of Maryland Assn. for Justice.
Albert D. Brault, John F. Brault, Brault Graham, LLC, Rockville, Amici Curiae for Medical Mutual Liability Ins. Society of Maryland & Medstar Health, Inc.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.
PER CURIAM ORDER.
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 6th day of February, 2009,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the writ of certiorari be, and it is hereby, dismissed with costs, the petition having been improvidently granted.